—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Wong, J.\ rendered June 28, 2000, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly found that he violated the conditions of his plea agreement is unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636 [1983]). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.